In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-21-00094-CV
               ___________________________

IN RE MICKEA ANNE SMITH AND MCAIR TEXAS, LLC, Relators




                       Original Proceeding
          48th District Court of Tarrant County, Texas
                Trial Court No. 048-321006-20


          Before Sudderth, C.J.; Bassel and Womack, JJ.
               Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: April 15, 2021




                                         2